Citation Nr: 0315198	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  94-40 202	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for trigeminal neuralgia, 
multiple sclerosis, arthritis of the lumbosacral spine, and 
peripheral neuropathy, all claimed to be due to herbicide 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from October 1965 to September 
1966.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1994 decision by the Philadelphia, Pennsylvania, 
Regional Office (RO).  In June 2001, the Board denied the 
claims.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2003 order, the Court vacated the 2001 Board 
decision and dismissed the appeal.


FINDINGS OF FACT

1.  In a June 2001 decision, the Board denied the benefits 
sought on appeal.

2.  The veteran died in January 2003, before his appeal had 
been heard by the Court.

3.  The Court vacated the Board's decision and dismissed the 
veteran's appeal.


CONCLUSION OF LAW

The June 2001 Board decision has been vacated by the Court, 
and the veteran's death divests the Board of jurisdiction to 
adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this decision, the Board intimates no opinion as 
to the merits of the appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2002).


ORDER

The appeal is dismissed.




________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


